



pennempamend_image1a02.jpg [pennempamend_image1a02.jpg]Corporate Office
1340 Treat Blvd, Suite 600
Walnut Creek, CA 94597
Fax (925) 287-0601
(925) 948-4000






To:    Sonny Pennington
FROM:    George Yuhas
DATE:    March 1, 2018
RE:
Modification and Extension of February 27, 1998 Employment Agreement and
Non‑Competition Agreement, as amended June 2, 2003, April 10, 2006, July 1,
2008, March 30, 2012, March 1, 2014 and March 1, 2016 (this "Amendment")

Dear Sonny:
Per recent discussions, this Amendment modifies and extends your February 27,
1998 Employment Agreement, as amended June 2, 2003, April 10, 2006 and July 1,
2008 (as amended, the "Employment Agreement") and your February 27, 1998
Non-Competition Agreement, as amended June 2, 2003, April 10, 2006, July 1,
2008, March 30, 2012, March 1, 2014 and March 1, 2016 (as amended, the
"Non-Competition Agreement"), as follows:
1)
During the period from March 1, 2018 through February 28, 2020 effective as of
March 1, 2018 (the "Term"), you will continue in your role as "Director of
Special Projects" for the Corporate Division of Central Garden & Pet Company
(the "Company"); provided, however that the Company may terminate your
employment upon ninety (90) days’ written notice. In the event of such
termination, you shall be entitled to twelve (12) months’ severance payments.
You may terminate the employment relationship upon ninety (90) days notice.

2)
Effective as of March 1, 2018, your base salary will be $135,000 annually. You
will be expected to work a maximum of 650 hours per year (including travel time
and Board Meeting time and shall not be required to relocate or commute on a
regular basis from Madison, GA).

3)
The Non-Competition Agreement will terminate two years after the end of your
employment with the Company.

4)
This Amendment will be governed and construed in accordance with the laws of the
State of Georgia.

5)
Except as herein modified (or modified by the June 2, 2003 amendment, the April
10, 2006 amendment, the July 1, 2008 amendment, the March 30, 2012 amendment,
the March 1, 2014 amendment or the March 1, 2016 amendment), the terms and
provisions of the Employment Agreement and Non-Competition Agreement will remain
in full force and effect.







IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.






________________________________        _________________________________
George Yuhas
Brooks M. Pennington, III

General Counsel
Central Garden & Pet Company









